UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5103



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


HECTOR REINAT, a/k/a Chico,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (1:05-cr-00126-2)


Submitted:   October 11, 2007               Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR, VICTOR & HELGOE, LLP, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Miller A. Bushong III, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Hector Reinat pled guilty to distributing five grams or

more of cocaine base (crack), 21 U.S.C.A. § 841(a) (West 1999

&   Supp.       2007),    and   was    sentenced    to   a   term   of   135   months

imprisonment.            Reinat contends on appeal that his sentence was

unreasonable because the district court plainly erred in imposing

a sentence at the top of the guideline range without considering

his individual characteristics, as required under 18 U.S.C.A.

§ 3553(a)(1) (West 2000 & Supp. 2007).              See United States v. Olano,

507 U.S. 725, 732-37 (1993) (setting out plain error standard of

review).        We affirm.

                After United States v. Booker, 543 U.S. 220 (2005), the

sentencing court must calculate the appropriate advisory guideline

range and consider the range in conjunction with the factors set

out in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), to determine

an appropriate sentence.              United States v. Moreland, 437 F.3d 424,

432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).                       A sentence

within      a    properly       calculated    advisory       guideline      range    is

presumptively reasonable.              United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006); see United States v. Rita, 127 S. Ct. 2456,

2462-68 (2007).           The record reveals that the court considered the

§ 3553(a) factors, although the court did not explicitly discuss

each factor on the record.             It was not required to do so.          Johnson,

445   F.3d      at   345.       Reinat   suggests    that    the    court    erred   in


                                          - 2 -
mentioning information from a co-defendant’s trial; however, the

court did not rely on this information to resolve any disputed

matters. We conclude that no error occurred, and that the sentence

imposed was reasonable.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                               - 3 -